Citation Nr: 1639365	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to July 11, 2011, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  On July 11, 2012, the Veteran filed a claim of entitlement to service connection for ischemic heart disease.  Service connection for ischemic heart disease secondary to herbicide exposure in Korea was granted in July 2013, effective July 11, 2011.

2.  The Veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

An effective date prior to July 11, 2011, is not warranted for the award of service connection for ischemic heart disease.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On July 11, 2012, the Veteran filed his original claim of entitlement to service connection for ischemic heart disease.  In July 2013, the RO granted service connection for ischemic heart disease secondary to herbicide exposure in Korea and assigned a 100 percent rating, effective July 11, 2011.

The Veteran contends that the effective date for his service-connected ischemic heart disease should be earlier than July 11, 2011, pursuant to Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See December 2013 notice of disagreement.  The Veteran has not raised any procedural arguments in relation to this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Board notes that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  

Effective August 31, 2010, ischemic heart disease was added to the list of disabilities recognized as being related to herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).

Specifically, a Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816(c)(1)-(2).  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3)-(4).

The Veteran does not meet the definition of a Nehmer class member.  To be a Nehmer class member, the Veteran must have service in Vietnam.  While the Veteran served during the Vietnam era, his DD-214 reflects service in Korea.  Therefore, the provisions of 38 C.F.R. § 3.816 are not applicable.

As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.  Therefore, because the Veteran did not file a claim of entitlement to service connection for ischemic heart disease within one year of separation from service, but receipt of claim was on July 11, 2012, an effective date prior to July 11, 2011, for service connection for ischemic heart disease must be denied.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).



ORDER

Entitlement to an effective date prior to July 11, 2011, for the grant of service connection for ischemic heart disease is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


